UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4702 AMREP Corporation (Exact name of Registrant as specified in its charter) Oklahoma 59-0936128 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of Shares of Common Stock, par value $.10 per share, outstanding at September 13, 2013 – 7,195,454. AMREP CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1.Financial Statements Consolidated Balance Sheets July 31, 2013 (Unaudited)and April 30, 2013 1 Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended July 31, 2013 and 2012 2 Consolidated Statements of Cash Flows (Unaudited) Three Months Ended July 31, 2013 and 2012 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4.Controls and Procedures 20 PART II.OTHER INFORMATION Item 6.Exhibits 21 SIGNATURE 22 EXHIBIT INDEX 23 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMREP CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Amounts in thousands, except par value and share amounts) ASSETS July 31, April 30, (Unaudited) Cash and cash equivalents $ $ Receivables, net: Media Services operations Real estate operations and corporate Real estate inventory, net Investment assets, net Property, plant and equipment, net Intangible and other assets, net Taxes receivable 78 Deferred income taxes, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, net and accrued expenses $ $ Notes payable: Amounts due within one year Amounts due beyond one year Amounts due to related party – due beyond one year Other liabilities Accrued pension cost TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, $.10 par value; shares authorized – 20,000,000; shares issued – 7,420,704 at July 31, 2013 and April 30, 2013 Capital contributed in excess of par value Retained earnings Accumulated other comprehensive loss, net ) ) Treasury stock, at cost; 225,250 shares at July 31, 2013 and 1,424,492 at April 30, 2013 ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 1 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended July 31, 2013 and 2012 (Amounts in thousands, except per share amounts) REVENUES: Media Services operations $ $ Real estate land sales - Interest and other 3 8 COSTS AND EXPENSES: Real estate land sales - Operating expenses: Media Services operations Real estate taxes and other Real estate selling and commissions 58 54 General and administrative: Media Services operations Real estate operations and corporate Impairment of assets - Interest expense LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS ) ) RETAINED EARNINGS, beginning of period Issuance of common stock from treasury shares ) - RETAINED EARNINGS, end of period $ $ LOSS PER SHARE – BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 2 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended July 31, 2013 and 2012 (Amounts in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Impairment of assets - Depreciation and amortization Non-cash credits and charges: Pension accrual Provision for doubtful accounts 24 19 Changes in assets and liabilities: Receivables ) ) Real estate inventory and investment assets ) Intangible and other assets Accounts payable and accrued expenses ) ) Taxes receivable and payable 97 ) Deferred income taxes and other liabilities ) ) Accrued pension costs ) ) Total adjustments ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - property, plant and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net - Proceeds from debt financing Principal debt payments ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS,beginning of period CASH AND CASH EQUIVALENTS,end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid (refunded), net $ ) $ 72 The accompanying notes to consolidated financial statements are an integral part of these consolidated financial statements. 3 AMREP CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Three Months Ended July 31, 2013 and 2012 (1)BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by AMREP Corporation (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information, and do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The Company, through its subsidiaries, is primarily engaged in four business segments: the Subscription Fulfillment Services business operated by Palm Coast Data LLC and its subsidiary (“Palm Coast”), the Newsstand Distribution Services business and the Product Packaging and Fulfillment Services and Other businesses operated by Kable Media Services, Inc. and its subsidiaries (“Kable”) (the businesses operated by Palm Coast and Kable are collectively referred to as “Media Services”), and the real estate business operated by AMREP Southwest Inc. (“AMREP Southwest”) and its subsidiaries. On December 31, 2012, a newly-formed wholly-owned subsidiary of Palm Coast, FulCircle Media, LLC (“FulCircle”), acquired certain assets from a third party. The results of this subsidiary are included in the Subscription Fulfillment Services business since December 31, 2012. All significant intercompany accounts and transactions have been eliminated in consolidation.Certain 2013 balances in the accompanying financial statements have been reclassified to conform to the current year presentation with no effect on the net loss or shareholders’ equity. In the opinion of management, these unaudited consolidated financial statements include all adjustments, which are of a normal recurring nature, considered necessary to reflect a fair presentation of the results for the interim periods presented.The results of operations for such interim periods are not necessarily indicative of what may occur in future periods.Unless otherwise qualified, all references to 2014 and 2013 are to the fiscal years ending April 30, 2014 and 2013 and all references to the first quarter of 2014 and 2013 mean the fiscal three month period ended July 31, 2013 and 2012. The unaudited consolidated financial statements herein should be read in conjunction with the Company’s annual report on Form 10-K for the year ended April 30, 2013, which was filed with the SEC on July 16, 2013 (the “2013 Form 10-K”). (2)RECEIVABLES Receivables, net consist of the following accounts receivable (in thousands): July 31, April 30, Media Services operations: Subscription Fulfillment Services $ $ Newsstand Distribution Services, net of estimated returns Product Packaging and Fulfillment Services and Other Less allowance for doubtful accounts ) ) $ $ Real estate operations and corporate: Mortgage note and other $ $ 4 Newsstand Distribution Services accounts receivable are net of estimated magazine returns of $72,916,000 and $75,897,000 at July 31, 2013 and April 30, 2013. (3)INVESTMENT ASSETS Investment assets, net consist of the following (in thousands): July 31, April 30, Land held for long-term investment $ $ Other Less accumulated depreciation and reserves ) ) $ $ Land held for long-term investment represents property located in areas that are not planned to be developed in the near term and thus has not been offered for sale.Other includes a building in Rio Rancho, New Mexico under contract for sale.Depreciation is no longer taken on the building and an impairment reserve of $169,000 was recorded as a charge to operations during the quarter ended July 31, 2012. (4) PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, net consist of the following (in thousands): July 31, April 30, Land, buildings and improvements $ $ Furniture and equipment Less accumulated depreciation ) ) $ $ (5) INTANGIBLE AND OTHER ASSETS Intangible and other assets, net consist of the following (in thousands): July 31, 2013 April 30, 2013 Cost Accumulated Amortization Cost Accumulated Amortization Deferred order entry costs $ $
